               Case 5:19-cv-04753-LHK Document 1 Filed 08/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA


 LARRY SINGER,

                                  Plaintiff,                     Docket No. 3:19-cv-4753

           - against -                                           JURY TRIAL DEMANDED


 PIXEL LABS, INC.

                                   Defendant.


                                               COMPLAINT

          Plaintiff Larry Singer (“Singer” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Pixel Labs, Inc. (“Pixel Labs” or “Defendant”)

hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Bonnet House Museum and Gardens in Fort Lauderdale, Florida,

owned and registered by Singer, a professional photographer. Accordingly, Singer seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 5:19-cv-04753-LHK Document 1 Filed 08/13/19 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in California and is registered with the

California Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Singer is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 1941 NW 43rd Court, Fort

Lauderdale, Florida 33308.

       6.      Upon information and belief, Pixel Labs is a foreign business corporation

organized and existing under the laws of the State of Delaware, with a place of business at 2419

Harrison Street, Suite 300, San Francisco, CA 94110. Upon information and belief, Pixel Labs is

registered with the California State Department of Corporations to do business in California. At

all times material hereto, Pixel Labs has owned and operated a website at the URL:

www.HoodLine.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Singer photographed the Bonnet House Museum and Gardens in Fort Lauderdale,

Florida (the “Photograph”). A true and correct copy of the Photograph is attached hereto as

Exhibit A.

       8.      Singer is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-135-560.
               Case 5:19-cv-04753-LHK Document 1 Filed 08/13/19 Page 3 of 4




          B.      Defendant’s Infringing Activities

          10.     Pixel Labs ran an article on the Website entitled The 3 best museums in Fort

Lauderdale. See: https://hoodline.com/2018/08/the-3-best-museums-in-fort-lauderdale.A

screenshot of the Photograph on the Website is attached hereto as Exhibit B.

          11.     Pixel Labs did not license the Photograph from Plaintiff for its article, nor did

Pixel Labs have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.     Pixel Labs infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Pixel Labs is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Pixel Labs

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 5:19-cv-04753-LHK Document 1 Filed 08/13/19 Page 4 of 4




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Pixel Labs be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 14, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Larry Singer
